Order entered September 9, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-01411-CV

                                     SIMEON COKER, Appellant

                                                V.

                   COMMISSION FOR LAWYER DISCIPLINE, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-15478

                                            ORDER
       Appellant’s brief is overdue. It was first due May 17, 2019. When it had not been filed

by May 21, 2019, we directed appellant to file the brief and an extension motion within ten days.

Appellant filed only an extension motion, which we granted to the extent we ordered the brief be

filed no later than July 18, 2019.

       On July 9, 2019, appellant sought a second extension. We again granted the motion,

ordering the brief be filed by August 31, 2019 and cautioning that failure to comply could result

in the appeal being dismissed without further notice. By motion filed September 3, 2019,

appellant now seeks a third extension.
       We GRANT the motion to the extent we ORDER appellant’s brief be filed no later than

September 20, 2019. We caution appellant that the appeal will be dismissed without further

notice should the brief not be filed. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).

                                                      /s/     ROBERT D. BURNS, III
                                                              CHIEF JUSTICE